Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
identifying a plurality of facets based on the search results, wherein each facet comprises: a set of attributes of the search results; and a configurable facet template selected from a set of facet templates, the facet templates comprising respective visual renderings of a facet, wherein facet templates for a respective facet are interchangeable; 
providing a facet configuration user interface configured to alter the visual rendering of the respective facet, the facet configuration user interface comprising one or more selectable objects, at least one of the one or more selectable objects comprising the set of facet templates; 
receiving a selection of the configurable facet template from the set of facet templates; and 
displaying the search results in conjunction with the plurality of facets wherein an appearance of the search results is based at least in part on the selected facet template, wherein the plurality of facets are configured to refine the search results based on the set of attributes of the respective facet.
Claims 2-9 and 11-20 are allowed by virtue of their dependency from claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157